974 F.2d 1331
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Anthony Lawrence MCLEAN, Plaintiff-Appellant,v.R. W. THAYER, Investigator;  Police Department;  PrinceWilliam County Police;  Judge Malott;  R. A.Kiebusch, Superintendent, Defendants-Appellees.
No. 92-6436.
United States Court of Appeals,Fourth Circuit.
Submitted:  July 21, 1992Decided:  August 28, 1992

Anthony Lawrence McLean, Appellant Pro Se.
Thomas Ray Breeden, Vanderpool, Frostick & Massey, P.C., Manassas, Virginia, for Appellee.
Before WILKINS, HAMILTON, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Anthony Lawrence McLean appeals the district court's order partially dismissing his complaint filed pursuant to 42 U.S.C. § 1983 (1988).  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1988);  Fed.  R. Civ. P. 54(b);   Cohen v. Beneficial Indus.  Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED